Citation Nr: 1805442	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-28 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This issue was previously before the Board in July 2017, at which time it was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's PTSD had its onset in or is otherwise related to his period of active service.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.


II. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. §3.304(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

III. Merits of the Claim

The Veteran asserts that he has PTSD is due to stressors experienced during his period of military service.  After a careful review of the record, the Board finds that the evidence supports the Veteran's claim.  

Initially, the Board finds that the Veteran has been diagnosed with a psychiatric disability during the appeal period.  A November 2016 Lake City VAMC treatment record demonstrates a diagnosis of PTSD, recurrent depression, and psychosis.  February 2017 Gainesville VAMC treatment records indicate the Veteran was undergoing electroconvulsive therapy for his mental disorders.

Regarding a stressor, the Veteran has consistently reported he sold a gun to a fellow soldier who used it to commit suicide.  The Veteran reported discovering the body.  See February 2012 Lake City VAMC treatment record.  In November 2010, the Veteran presented to Gainesville VAMC for mental health treatment.  The attending psychologist indicated, "there is no doubt that patient has PTSD from the experience in the military and that subsequent events have caused resurgences in symptoms over the years."

Finally, the Board finds the evidence shows a nexus between the Veteran's current diagnosis of PTSD is related to his in-service stressors.

In a February 2011 letter, Dr. E.B., a clinical psychologist, stated that the Veteran had PTSD that was directly related to his reported military trauma.  Dr. E.B.'s letter reflects that the Veteran's PTSD was due in significant part to his in-service traumas.  She further noted that he continued to experience PTSD symptomatology throughout his life after separation from service.  

In contrast, the March 2017 and August 2017 VA examiner found the Veteran did not have a diagnosis of PTSD or another psychiatric disorder that conformed to the DSM.  In March 2017, the examiner was unable to determine if the Veteran currently meets the DSM-V criteria for PTSD or another mental disorder because the Veteran was uncooperative with the examination and test results indicated a feigning of symptoms.  The examiner concluded by stating that the fact that although the Veteran was not diagnosed with a mental disorder, this was not tantamount to saying that the he did not have a mental disorder.  Rather it reflected that because he was uncooperative the examiner was unable to differentiate possible legitimate symptoms from feigned symptoms.

In an addendum opinion in August 2017, the examiner refused to comment on the records of inpatient and outpatient care in the claims file.  The examiner justified his refusal by concluding that treatment providers typically accept their patient's statements at face value, whereas the examiner performed a forensic test.

With consideration of the above, the Board affords great weight to the Dr. E.B. letter and the various VA outpatient mental health records discussed above finding the Veteran met the criteria for a PTSD diagnosis based on his reported stressors stemming from his military service.  The Board finds it significant that various VA psychiatrists at two different facilities - who independently evaluated the Veteran for PTSD and accounted for his reported stressor - individually made these favorable diagnoses and medical findings.

Moreover, with regard to the VA examiner's charge in the August 2017 report, the Board notes that health professionals "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997).  For this reason, diagnoses provided by the treating providers should not be disregarded.

Upon review of the foregoing, the evidence is at least in equipoise.  Thus, the benefit-of-the-doubt doctrine is for application, and resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for PTSD is granted.  38 U.S.C. § 51-7(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


